Citation Nr: 1412981	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R. 


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from September 1973 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

In October 2011, the Veteran and G.R. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  He reports that he has experienced symptoms associated with this disability during and continuously since active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that remand is necessary to provide the Veteran with a VA medical examination to determine the nature and etiology of his obstructive sleep apnea disability.  

VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the Court of Appeals for Veterans' Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.

The evidence of record demonstrates that the Veteran was diagnosed with sleep apnea prior to and during the pendency of the current appeal.  Specifically, a March 2005 private treatment record notes a diagnosis of obstructive sleep apnea, and an April 2010 private physician opined that the Veteran continues to have obstructive sleep apnea.  The Veteran testified at his October 2011 Board hearing that he continues to utilize a continuous positive airway pressure (CPAP) machine to treat the disability.  The Veteran additionally testified at the hearing that he first noticed problems with his sleeping in the early 70s, during active service.  Specifically, he stated that his fellow soldiers would wake him up in the night due to his heavy snoring and additionally tell him that he had stopped breathing and was gasping for air.  There is no reason to doubt the Veteran's credibility.

The claims file additionally contains multiple statements from the Veteran's family and fellow service members in which they credibly detail their observation of the Veteran's sleep problems during active service, to include his stopping breathing for long periods of time, waking up gasping for breath, and loud disruptive snoring.  Some additionally noted that the Veteran often complained of being tired during the day due to his inability to get a good night's rest.  Significantly, the April 2010 private physician specifically opined that the Veteran's current obstructive sleep apnea could be related to his military service.  

Here, as the evidence of record tends to show that the Veteran's current obstructive sleep apnea may have had it onset in or otherwise be related to service, on remand, the Veteran must be provided with VA examination to determine the nature and etiology of this disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current obstructive sleep apnea.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current sleep apnea condition and associated sympotms, and include a detailed description of that history in his or her report; and

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's obstructive sleep apnea had onset during or was caused by his active service. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested action is completed, readjudicate the Veteran's claim with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


